16-3782-pr
Ciaprazi v. Jacobson, et al.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 19th day of April, two thousand eighteen.

PRESENT:            RICHARD C. WESLEY,
                    DENNY CHIN,
                    SUSAN L. CARNEY,
                               Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

ROBERTO CIAPRAZI,
                                        Plaintiff-Appellant,

                                        v.                                           16-3782-pr

ALLAN JACOBSON, R. WILLIM, MARY J. D'SILVA,
CARL J. KOENIGSMANN, BRIAN FISCHER,
                    Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                     Roberto Ciaprazi, pro se, Beacon, New York.

FOR DEFENDANTS-APPELLEES:                                    Barbara D. Underwood, Solicitor General;
                                                             Anisha S. Dasgupta, Deputy Solicitor General;
                                                             Ester Murdukhayeva, Assistant Solicitor
                                         General, for Eric T. Schneiderman, Attorney
                                         General of the State of New York, New York,
                                         New York.

             Appeal from the United States District Court for the Southern District of

New York (Crotty, J.).

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the appeal is DISMISSED WITHOUT

PREJUDICE.

             Pro se plaintiff-appellant Roberto Ciaprazi appeals the district court's

September 7, 2016 judgment, entered pursuant to its September 6, 2016 opinion and

order, granting summary judgment on his claims under 42 U.S.C. § 1983 to defendants-

appellees, officials and dentists at the New York State Department of Corrections and

Community Supervision (the "Department"). Ciaprazi sought injunctive relief and

damages for alleged Eighth Amendment violations in the provision of dental care. We

assume the parties' familiarity with the underlying facts, procedural history, and issues

on appeal.

             When Ciaprazi filed his notice of appeal and opening brief, he was

incarcerated in a New York State prison. In July 2017, as this Court subsequently

learned, Ciaprazi was released and deported to Romania. Since then, mail sent to

Ciaprazi from this Court has been returned as undeliverable. The Department does not

have a mailing or e-mail address for Ciaprazi in Romania, and the Court has been



                                           -2-
unable to contact Ciaprazi or find anyone who is able to do so. Ciaprazi's last contact

with the Court was in May 2017.

              Article III of the Constitution limits our subject-matter jurisdiction to

"disputes involving 'live cases and controversies.'" Cty. of Suffolk, N.Y. v. Sebelius, 605

F.3d 135, 140 (2d Cir. 2010) (quoting United States v. Quattrone, 402 F.3d 304, 308 (2d Cir.

2005)). "Therefore, under the mootness doctrine, 'if an event occurs while a case is

pending on appeal that makes it impossible for the court to grant any effectual relief

whatever to a prevailing party,' we must dismiss the case, rather than issue an advisory

opinion." ABC, Inc. v. Stewart, 360 F.3d 90, 97 (2d Cir. 2004) (quoting Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)). A prisoner's release moots an

action seeking injunctive relief against the prison, but not an action seeking damages.

See Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996) (per curiam).

              In the present case, Ciaprazi's release and deportation moots his claim for

injunctive relief. Because he is no longer a state prisoner, he cannot benefit from a

reversal of the denial of his request to restrain enforcement of a prison dental policy.

See Shi Liang Lin v. U.S. Dep't of Justice, 494 F.3d 296, 315 (2d Cir. 2007) (en banc)

(dismissing as moot claim for asylum where petitioner's prior attorney had not spoken

to him in three years, his current attorney never had contact with him, and individual

from petitioner's village believed he had returned to China and died).




                                             -3-
              Although Ciaprazi's claim for damages is not moot, we prudentially

decline to exercise our jurisdiction over that portion of his appeal due to his failure to

maintain contact with the Court since he was deported. Even if Ciaprazi were to

prevail, any calculation of damages would have to be determined in the district court

and would require Ciaprazi's presence or participation. Therefore, we dismiss that

portion of Ciaprazi's appeal that is not moot without prejudice to reinstatement -- "a

disposition that we base on the inherent power of this Court to manage and control its

docket." Johnson v. Morgenthau, 160 F.3d 897, 898-99 (2d Cir. 1998) (per curiam).

              Accordingly, we DISMISS the appeal WITHOUT PREJUDICE to

reinstatement if Ciaprazi contacts this Court and moves for such reinstatement. Any

such motion for reinstatement will be decided by another panel of this Court.

                                          FOR THE COURT:
                                          Catherine O'Hagan Wolfe, Clerk




                                            -4-